 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   MAUREEN STRATTON,                                   Case No.: 20-CV-2037 JLS (NLS)
12                                      Plaintiff,
                                                         ORDER (1) GRANTING JOINT
13   v.                                                  MOTION TO CONTINUE ERISA
                                                         TRIAL BRIEFING AND HEARING
14   LIFE INSURANCE COMPANY OF
                                                         AND (2) REQUESTING
     NORTH AMERICA and GARTNER,
15                                                       SUPPLEMENTAL BRIEFING
     INC. GROUP INSURANCE PLAN,
                                                         REGARDING SUPPLEMENTATION
16                                    Defendants.        OF ADMINISTRATIVE RECORD
17
                                                         (ECF Nos. 32–35)
18
19         Presently before the Court is the Parties’ Joint Motion to Continue ERISA Trial
20   Briefing and Hearing (“Joint Mot.,” ECF No. 35). Also before the Court is Plaintiff
21   Maureen Stratton’s (“Plaintiff”) Ex Parte Application to Continue Trial Briefing and to
22   Include Supplemental Vocational Report Within the Administrative Record or in the
23   Alternative to Strike New Vocational Report from the Administrative Record (“Ex Parte
24   Appl.,” ECF No. 32), Defendant Life Insurance Company of North America’s
25   (“Defendant”) Opposition thereto (“Opp’n,” ECF No. 33), and Plaintiff’s Reply in support
26   thereof (“Reply,” ECF No. 34).
27         Good cause appearing, the Court GRANTS the Parties’ Joint Motion. The Court
28   VACATES the briefing deadlines set by Magistrate Judge Nita L. Stormes (ECF Nos. 23,

                                                     1
                                                                              20-CV-2037 JLS (NLS)
 1   28) as well as the hearing on the Parties’ cross-motions for judgment presently scheduled
 2   for September 2, 2021. However, rather than set continued deadlines at this time, the Court
 3   REQUESTS supplemental briefing on the issues raised in Plaintiff’s Ex Parte Application.
 4   In particular, the Court would like the Parties to address the following issues:
 5         1.     Was Defendant’s failure to provide Plaintiff with the Transferable Skills
 6   Analysis dated June 20, 2019 prior to July 3, 2021 a “procedural irregularity” or a “fail[ure]
 7   to follow a procedural requirement of ERISA” under Abatie v. Alta Health & Life
 8   Insurance Co., 458 F.3d 955 (9th Cir. 2006) (en banc)?
 9         2.     Assuming so, should the Court (1) permit supplementation of the
10   administrative record or (2) strike the June 20, 2019 Transferable Skills Analysis from the
11   administrative record?
12         3.     If the Court determines supplementation of the administrative record is
13   appropriate, why should the Court not remand this matter to the plan administrator for an
14   initial determination? See, e.g., Mongeluzo v. Baxter Travenol Long Term Disability Ben.
15   Plan, 46 F.3d 938, 944 (9th Cir. 1995) (citation omitted); Johal v. U.S. Life Ins. Co. in City
16   of New York, 494 F. Supp. 3d 644, 648 (D. Ariz. 2020) (citation omitted).
17         4.     What effect, if any, does the stipulation to apply a de novo standard of review
18   (ECF Nos. 13, 15) have on the above questions?
19         The Parties SHALL FILE simultaneous supplemental briefs addressing the above
20   issues and any others they deem relevant to the Court’s consideration of the Ex Parte
21   Application, not to exceed ten (10) pages in length, on or before July 28, 2021. The Parties
22   MAY FILE simultaneous responsive briefs, not to exceed five (5) pages in length, on or
23   before August 4, 2021. Thereafter, the Court will take Plaintiff’s Ex Parte Application and
24   ///
25   ///
26   ///
27   ///
28   ///

                                                   2
                                                                                20-CV-2037 JLS (NLS)
 1   the briefing thereon under submission without oral argument pursuant to Civil Local Rule
 2   7.1(d)(1) and will issue a ruling in due course as to how to proceed with this action.
 3         IT IS SO ORDERED.
 4   Dated: July 14, 2021
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3
                                                                               20-CV-2037 JLS (NLS)
